NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                 Fed. R. App. P. 32.1




            United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                              Submitted May 23, 2007
                               Decided May 23, 2007

                                       Before

                     Hon. FRANK H. EASTERBROOK, Chief Judge

                     Hon. JOEL M. FLAUM, Circuit Judge

                     Hon. DIANE S. SYKES, Circuit Judge

No. 06-3689

UNITED STATES OF AMERICA,                     Appeal from the United States District
    Plaintiff-Appellee,                       Court for the Northern District of
                                              Illinois, Western Division
      v.
                                              No. 05 CR 50069-2
CLIFFORD R. MAXWELL,
     Defendant-Appellant.                     Philip G. Reinhard,
                                              Judge.

                                     ORDER

       Clifford Maxwell was convicted after a jury trial of possessing a firearm as a
felon and possessing an unregistered firearm. See 18 U.S.C. § 922(g)(1); 26 U.S.C.
§ 5861. Maxwell appeals, but his appointed attorney moves to withdraw under
Anders v. California, 386 U.S. 738 (1967), because he cannot discern any
nonfrivolous grounds for appeal. We invited Maxwell to respond to counsel’s
motion, see Cir. R. 51(b), but he has not done so. Our review is limited to the points
discussed in counsel’s facially adequate brief. See United States v. Schuh, 289 F.3d
968, 973-74 (7th Cir. 2002).
No. 06-3689                                                                    Page 2

       In June 2005 Maxwell was driving a car that a deputy sheriff stopped shortly
after midnight in Winnebago County, Illinois, because the passenger, William Gary,
was not wearing a seat belt. As the car came to a stop, the deputy saw Gary lean
over and reach below his seat as if to conceal something. When the deputy asked
for identification, Maxwell complied, but Gary claimed that he had no identification
and instead provided his brother’s name and his own date of birth. After running a
computer check, the deputy discovered Gary’s true identify and that he had
outstanding arrest warrants. When the deputy directed Gary to exit the car, he fled
and was caught several blocks away. Deputies searched Maxwell’s car and found
two shotguns (one of them sawed off), a bag of shotgun shells, and a ski mask on the
floorboard in front of the front passenger seat. In the pocket of Gary’s pants they
found shotgun shells matching one of the shotguns, and in the pocket of a coat that
Maxwell had been sitting on in the driver’s seat they found shells matching the
other shotgun. In addition, deputies found a knit cap, a pair of rubber gloves, and a
disposable camera tucked between the driver’s seat and the console.

       Several months later, while both men were in jail awaiting trial, Maxwell
wrote out a one-page statement that he claims he prepared at Gary’s request. The
statement is signed “William Gary.” Among other things, the statement says:
“Clifford Maxwell did not have any knowledge of the guns in his car. The guns were
placed in his car when he was in the store. When he returnd [sic], I did not tell him
about the guns.” Maxwell gave the written statement to his attorney.

      Gary later pleaded guilty to possession of a firearm by a felon and was
sentenced to 115 months’ imprisonment. In his plea agreement, he admitted
knowingly possessing the two shotguns that were found in Maxwell’s car. Maxwell
went to trial, and after he was found guilty the probation officer recommended a
guidelines imprisonment range of 63 to 78 months based on a total offense level of
22 and a Category IV criminal history. But the district court added a two-level
increase for obstruction of justice, see U.S.S.G. § 3C1.1, after concluding that
Maxwell perjured himself when he testified that he was not aware of the guns and
ammunition in his car and that he attempted to suborn perjury when he wrote
Gary’s purported statement. The court then calculated a sentencing range of 77 to
96 months’ imprisonment and imposed a sentence of 90 months.

       In his Anders brief counsel identifies several potential issues. He first
considers whether Maxwell could argue that the district judge should have
suppressed the evidence found in his car on the ground that the deputy did not have
probable cause for the traffic stop. At the suppression hearing, Maxwell’s attorney
argued that the deputy was unable to see that Gary was not wearing a seat belt
because it was dark and the deputy executed the stop only 27 seconds after Maxwell
pulled out of a parking lot. But we defer to the district court’s factual findings and
credibility determinations unless they are clearly erroneous, United States v.
No. 06-3689                                                                      Page 3

Wendt, 465 F.3d 814, 816 (7th Cir. 2006), and we will reverse only if we are “left
with the definite and firm conviction that a mistake has been made,” such as when
the district court credited “exceedingly improbable testimony,” United States v.
Bass, 325 F.3d 847, 850 (7th Cir. 2003) (citations omitted). Here, the district court
heard testimony from two deputies, from Maxwell, and from an investigator hired
by Maxwell. Gary did not testify, but the court accepted a stipulation that, if called
to testify, Gary would say that he had been wearing his seat belt. Despite the
conflicting testimony, there is nothing to suggest that the deputy who made the
traffic stop gave “exceedingly improbable testimony” when he said he believed that
Gary was not wearing a seat belt. Thus, as counsel concedes, it was not clearly
erroneous for the court to credit the deputy’s testimony and deny the motion to
suppress. This potential argument therefore would be frivolous.

       Counsel also considers whether Maxwell might argue that the district court
erred by refusing to admit Gary’s purported statement under Federal Rule of
Evidence 804(b)(3). That rule provides that a “statement tending to expose the
declarant to criminal liability and offered to exculpate the accused is not admissible
unless corroborating circumstances clearly indicate the trustworthiness of the
statement.” We have interpreted this rule to establish a three-part test for the
admissibility of statements against interest: (1) the declarant must be unavailable
to testify at trial; (2) the statement must be against the declarant’s penal interest;
and (3) corroborating circumstances must exist that bolster the statement’s
trustworthiness. United States v. Bonty, 383 F.3d 575, 579 (7th Cir. 2004); United
States v. Shukri, 207 F.3d 412, 416 (7th Cir. 2000). We review the district court’s
evidentiary rulings for abuse of discretion, but, even if an error is found, we will not
reverse if the error was harmless. Bonty, 383 F.3d at 579.

       The district court reasoned that Gary’s purported statement was not against
his penal interest and was undermined by the circumstances surrounding its
creation: it was prepared nearly four months after the incident while Maxwell and
Gary were in jail, it was instigated and written by Maxwell but supposedly signed
by Gary, and it was not made by Gary to law enforcement officers. Though we
hesitate to accept counsel’s assertion that the statement does not inculpate Gary,
we do agree that it would be frivolous to argue that the district court abused its
discretion in concluding that the statement was not sufficiently trustworthy. By
Maxwell’s own admission, he, not Gary, wrote the statement. Maxwell was the only
witness to its execution, and the district court had only his word that the signature
on the document is really Gary’s. Even assuming Gary actually signed the
statement, there is no way of knowing the circumstances under which he did so,
such as whether it was voluntary or whether he was coerced or threatened. See
United States v. Robbins, 197 F.3d 829, 840 (7th Cir. 1999). Moreover, Gary’s
statement that Maxwell was unaware of the guns directly contradicts the physical
evidence—the shotgun shells found in Maxwell’s coat pocket matched the gauge of
No. 06-3689                                                                    Page 4

one of the shotguns—and the deputy’s testimony that the guns were visible on the
floorboard of the passenger seat. See United States v. Hite, 364 F.3d 874, 883 (7th
Cir. 2004) (concluding that statement was untrustworthy because it was
contradicted by other evidence), vacated and remanded on other grounds, 543 U.S.
1103 (2005); United States v. Butler, 71 F.3d 243, 253 (7th Cir. 1995) (concluding
that the declarant’s comments exculpating the defendant were not trustworthy in
part because there was no direct evidence to corroborate them); United States v.
Hamilton, 19 F.3d 350, 357 (7th Cir. 1994) (concluding that statements were
trustworthy in large part because they were corroborated by other witnesses).

       Counsel also considers whether Maxwell could argue that there was
insufficient evidence for the jury to find him guilty. Possession of a firearm may be
constructive, which “exists when a person does not have actual possession but
instead knowingly has the power and the intention at a given time to exercise
dominion and control over an object.” United States v. Gilbert, 391 F.3d 882, 886
(7th Cir. 2004) (citation omitted). Constructive possession may be proved by direct
or circumstantial evidence. Id. In reviewing a challenge to a jury’s verdict for
sufficiency of the evidence, we view the evidence and all reasonable inferences in
the light most favorable to the government. United States v. Groves, 470 F.3d 311,
323 (7th Cir. 2006). We will overturn a jury verdict only if the defendant can show
that the record is devoid of evidence from which a reasonable jury could find guilt
beyond a reasonable doubt. Id. Here, as counsel acknowledges, there was ample
evidence upon which the jury could find that Maxwell knew the shotguns were in
his car and that he intended to exercise dominion and control over them, including
the deputy’s testimony that the shotguns were plainly visible on the floorboard of
the passenger seat, and the presence of shotgun shells in Maxwell’s coat pocket that
matched the gauge of one of the shotguns. See United States v. Stevens, 453 F.3d
963, 966 (7th Cir. 2006); United States v. Gill, 58 F.3d 334, 336-37 (7th Cir. 1995).
The fact that Maxwell owned the car, together with the other evidence, further
supports the inference that he constructively possessed the guns found there. See
United States v. Covarrubias, 65 F.3d 1362, 1369 (7th Cir. 1995). This potential
argument thus would be frivolous.

       Finally, counsel considers whether Maxwell might argue that the district
court improperly increased his offense level by two points for obstruction of justice,
despite the recommendation in the presentence report that no such increase be
applied. The upward adjustment applies “if the defendant willfully obstructed or
impeded, or attempted to obstruct or impede, the administration of justice during
the investigation, prosecution, or sentencing of the instant offense.” U.S.S.G.
§ 3C1.1. A sentencing court’s determination that a defendant obstructed justice is a
factual finding that we review for clear error and will not overturn absent a
“definite and firm conviction” that a mistake was made. United States v. Davis, 442
F.3d 1003, 1008-09 (7th Cir. 2006). Here, the district court found that Maxwell
No. 06-3689                                                                 Page 5

falsely testified that he was not aware of the guns and ammunition in his car and
tried to suborn perjury by writing a false statement for Gary to sign. There was
ample evidence and testimony at trial to support the conclusion that Maxwell was
aware of the guns that he was charged with possessing. Thus, any argument that
the court erred in applying the increase for obstruction would be frivolous.

     Accordingly, counsel’s motion to withdraw is GRANTED, and the appeal is
DISMISSED.